

117 HR 140 IH: Birthright Citizenship Act of 2021
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 140IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Mr. Babin introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend section 301 of the Immigration and Nationality Act to clarify those classes of individuals born in the United States who are nationals and citizens of the United States at birth.1.Short titleThis Act may be cited as the Birthright Citizenship Act of 2021.2.Citizenship at birth for certain persons born in the United States(a)In generalSection 301 of the Immigration and Nationality Act (8 U.S.C. 1401) is amended—(1)by inserting (a) In general.— before The following;(2)by redesignating subsections (a) through (h) as paragraphs (1) through (8), respectively; and(3)by adding at the end the following:(b)DefinitionAcknowledging the right of birthright citizenship established by section 1 of the 14th amendment to the Constitution, a person born in the United States shall be considered ‘subject to the jurisdiction’ of the United States for purposes of subsection (a)(1) if the person is born in the United States of parents, one of whom is—(1)a citizen or national of the United States;(2)an alien lawfully admitted for permanent residence in the United States whose residence is in the United States; or(3)an alien performing active service in the armed forces (as defined in section 101 of title 10, United States Code)..(b)ApplicabilityThe amendment made by subsection (a)(3) shall not be construed to affect the citizenship or nationality status of any person born before the date of the enactment of this Act.